OPINION

Per Curiam:

This is an appeal from an order certifying appellant, a juvenile, to stand trial as an adult on charges of armed robbery, conspiracy, grand larceny, burglary and assault. The opening brief has been filed. Appellant contends, in this appeal, that no evidence was presented to the juvenile court which would support a determination that the charges had prosecutive merit. Kent v. United States, 383 U.S. 541 (1966); In the Matter of Seven Minors, 99 Nev. 427, 664 P.2d 947 (1983).
We are unable to reach the merits of appellant’s contention, however, as appellant has waived his right to raise the issue on appeal. Appellant concedes that he has pleaded guilty and has been sentenced on the charges which are the subject of this appeal.
“When a criminal defendant has solemnly admitted in open court that he is in fact guilty of the offense with which he is charged, he may not thereafter raise independent claims relating to the deprivation of constitutional rights that occurred *846prior to the entry of the guilty plea.” Tollett v. Henderson, 411 U.S. 258, 267 (1973); Cline v. State, 90 Nev. 17, 518 P.2d 159 (1974). In Tollett, the United States Supreme Court found that a challenge to the composition of the grand jury which issued the indictment was precluded by the entry of a plea to the charge. Here, we hold that a challenge to the juvenile proceedings which resulted in the filing of felony charges against appellant is precluded by the entry of a plea of guilty to those charges.
Accordingly, respondent’s motion to dismiss is granted.
Appeal dismissed.